Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00234-CV

                           Juan SILVA and Winter Garden Homes,
                                       Appellants

                                              v.

                             Juan SAUCEDO and Dora Saucedo,
                                       Appellees

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2017-09-31838-CV
                       Honorable Camile G. Dubose, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the default judgment is AFFIRMED
as to liability and REVERSED and REMANDED for a new trial on the issue of unliquidated
damages. Costs of appeal are assessed against the party who incurred them.

       SIGNED December 19, 2018.


                                               _____________________________
                                               Irene Rios, Justice